Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/090,202 HAND-HELD GIMBAL AND HAND-HELD GIMBAL APPARATUS
 filed on 11/5/2020.  Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 11/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2017/0064176 to Kim.
	With regards to claim 1, the publication to Kim discloses a hand-held gimbal, having a handle portion (400); and a gimbal photographing device (200) mounted on the handle portion, a display screen (340, 470) being disposed at the handle portion and configured to display at least one of content captured by the gimbal photographing device or a photographing parameter of the gimbal photographing device. (See 0039, 0040).  
	With regards to claim 2, Kim teaches wherein a control portion configured to control the gimbal photographing device is disposed at the handle portion. (See Figure 1).  
	With regards to claim 3, Kim teaches wherein the control portion and the display screen are disposed on a same side of the handle portion.
	With regards to claim 4, Kim teaches wherein the control portion includes a shutter button (370) configured to control photographing of the gimbal photographing device and a power button configured to control on/off operation of the gimbal photographing device.
	With regards to claim 7, Kim teaches wherein a charging interface is further disposed at the handle portion. (See 0029).  
	With regards to claim 8, Kim teaches wherein the charging interface is disposed at a bottom of the handle portion.
	With regards to claim 10, Kim teaches wherein an indicator light (LED, see 0039) configured to display a battery status is further disposed at the handle portion.
	With regards to claim 11, Kim teaches wherein the gimbal photographing device includes a gimbal frame (100) connected to the handle portion and a photographing device mounted on the gimbal frame.
	With regards to claim 12, Kim teaches wherein the gimbal frame is a three- axis gimbal frame. (See Abstract, Yaw, Pitch and Roll)
	With regards to claim 13, Kim teaches wherein a connection portion configured to connect with the gimbal frame is disposed at a top of the handle portion. (The terms top and bottom are interchangeable depending on which direction the user is holding the handle).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2017/0064176 to Kim and in view of United States Patent Publication No. 2019/0215457 to Enke et al.  
With regards to claim 5, Kim discloses applicant’s basic inventive concept, all the elements which are shown above with the exception that it does not show wherein a card slot configured to receive a storage element is further disposed at the handle portion.
Enke et al. teaches a camera a gimbal with as ISP slot which may contain a flash drive (card slot, See 0102).  It would have been obvious to one of ordinary skill in the art to have used this to save information. 
With regards to claim 6, the location of the card slot would be obvious to locate in a convenient location such as being disposed on a side of the handle portion adjacent to the display screen.
With regards to claim 9, Enke et al. aslo teaches a microphone configured to collect an audio signal (See 0102) and it would be obvious to locate it at a convenient locations such as at the handle portion.


Allowable Subject Matter
Claims 14-20 are allowed.  
With regards to claim 14, the prior art does not teach a device having a handle portion and a gimbal photographing device mounted on the handle portion, wherein
an adaptor configured to be coupled to a mobile device is disposed at the handle portion; the adaptor protrudes from a side of the handle portion to connect to the mobile device; and after the adaptor is connected to the mobile device, and the hand-held gimbal is docked to the adaptor and is supported at an end of the mobile device.



Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/12/22